        Case 3:20-cv-07314-JD Document 20 Filed 10/21/20 Page 1 of 13



 1   XAVIER BECERRA
     Attorney General of California
 2   PAUL STEIN
     Supervising Deputy Attorney General
 3   SHARON L. O’GRADY
     Deputy Attorney General
 4   State Bar No. 102356
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3834
 6    Fax: (415) 703-1234
      E-mail: Sharon.OGrady@doj.ca.gov
 7   Attorneys for Defendant Gavin Newsom, in his
     official capacity as Governor of the State of
 8   California

 9                            IN THE UNITED STATES DISTRICT COURT

10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12   SAN FRANCISCO INTERNATIONAL                          3:20-cv-07314
     ARTS FESTIVAL; NKECHI EMERUWA,
13                                                      OPPOSITION OF GOVERNOR
                                            Plaintiffs, NEWSOM TO APPLICATION FOR
14                 v.                                   TEMPORARY RESTRAINING ORDER

15   MAYOR LONDON BREED, in her official                  Dept:           11
     capacity; GOVERNOR GAVIN NEWSOM,                     Judge:          The Honorable James Donato
16   in his official capacity,                            Trial Date:     Not set
                                                          Action Filed:   October 18. 2020
17                                        Defendants.

18

19
20

21

22

23

24

25

26

27

28

                   Opposition of Governor Newsom to Application for Temporary Restraining Order (3:20-cv-07314)
         Case 3:20-cv-07314-JD Document 20 Filed 10/21/20 Page 2 of 13



 1                                                   TABLE OF CONTENTS
 2                                                                                                                                   Page
 3   INTRODUCTION ...................................................................................................................... 1
     BACKGROUND ........................................................................................................................ 2
 4
          I.   The COVID-19 Pandemic .................................................................................... 2
 5        II.  California’s Response to the Pandemic ................................................................ 3
 6        III. Public Gatherings ................................................................................................ 4
          IV.  This Action and Motion for TRO ......................................................................... 5
 7
     LEGAL STANDARD................................................................................................................. 6
 8   ARGUMENT ............................................................................................................................. 6
 9        I.   The Declaration Requested by Plaintiffs Should Be Denied. ................................ 6
          II.  Plaintiffs Have Not Shown That the City Should Be Ordered to Issue A
10             Permit .................................................................................................................. 7
11   CONCLUSION .......................................................................................................................... 9

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                        i
                         Opposition of Governor Newsom to Application for Temporary Restraining Order (3:20-cv-07314)
         Case 3:20-cv-07314-JD Document 20 Filed 10/21/20 Page 3 of 13



 1                                                 TABLE OF AUTHORITIES
 2                                                                                                                                    Page
 3
     CASES
 4
     Alliance for the Wild Rockies v. Cottrell
 5       632 F.3d 1127 (9th Cir. 2011) ................................................................................................ 6
 6   Cty of Butler v. Wolf
 7      -- F. Supp. 3d -- (W.D. Pa. Sept. 14, 2020)............................................................................. 7

 8   Garcia v. Google
        786 F.3d 733 (9th Cir. 2015) .................................................................................................. 6
 9
     Gish v. Newsom
10      No. EDCV20-755-JGB, 2020 WL 1979970 (C.D. Cal. Apr. 23, 2020) ................................... 2
11   Givens v. Newsom
12      -- F. Supp. 3d -- (E.D. Cal. May 8, 2020), (May 19, 2020) ..................................................... 7

13   Harvest Rock Church, Inc. v. Newsom
        No. LACV 20-6414 JGB (KKx), 2020 WL 5265564 (C.D. Cal. Sept. 2, 2020) ...................... 2
14
     South Bay United Pentecostal Church v. Newsom
15      140 S. Ct. 1613 (2020) ....................................................................................................2, 8, 9
16   South Bay United Pentecostal Church v. Newsom
        959 F.3d 938 (9th Cir. 2020) .................................................................................................. 8
17

18   Winter v. Natural Resources Defense Council, Inc.
        555 U.S. 7 (2008)................................................................................................................... 6
19
     OTHER AUTHORITIES
20
     Executive Order N-33-20............................................................................................................. 3
21
     Executive Order N-60-20............................................................................................................. 3
22

23

24

25

26

27

28
                                                                        ii
                         Opposition of Governor Newsom to Application for Temporary Restraining Order (3:20-cv-07314)
        Case 3:20-cv-07314-JD Document 20 Filed 10/21/20 Page 4 of 13



 1                                             INTRODUCTION

 2         Plaintiffs seek to conduct an arts festival this weekend in San Francisco. They object that

 3   such festivals should not be subject to general restrictions applicable to gatherings when more

 4   lenient and closely tailored restrictions are imposed on other activities protected by the First

 5   Amendment such as worship services and protests. The State agrees and, indeed, has been

 6   formulating guidance for musical, theatrical and other artistic performances, as part of the

 7   development of industry-specific guidance documents the State has been publishing throughout

 8   this pandemic to guide public health and safety during this time. As these guidelines are not

 9   complete, this morning the State is issuing an interim directive which permits performances

10   before audiences of less than 100 individuals in counties such as San Francisco but requires

11   approval of the safety precautions taken for such performances by the local public health officer.

12         Because this new directive supersedes the State’s general restriction on gatherings,

13   Plaintiffs’ challenge to the application of that restriction to them is moot. Even more

14   fundamentally, Plaintiffs’ request for a declaration concerning the constitutionality of the State’s

15   gathering restrictions at this stage is inappropriate. In analyzing a request for a temporary

16   restraining order, courts only examine the likelihood of success on the merits. Plaintiffs cite no

17   authority, and the Governor is aware of none, that would allow a court to broadly declare a statute

18   or executive order invalid as a provisional remedy, much less on a motion for temporary

19   restraining order where the State has had less than 48 hours to respond to the motion.

20         The only issue properly before this Court is whether it should issue a temporary restraining

21   order allowing Plaintiffs’ event to proceed the weekend of October 24-25. The Governor

22   understands that the City of San Francisco has determined that the planned festival does not

23   adequately protected against the spread of COVID-19. The Court should respect this

24   determination. Plaintiffs concede that “the City has a compelling interest in ensuring the public’s

25   health during a pandemic.” Further, as numerous decisions have recognized, federal courts

26   should defer to the judgment of politically accountable state and local public health officials

27   about the COVID-19-related risks of various activities in the face of medical and scientific

28   uncertainty. Especially as Plaintiffs have failed to present any persuasive evidence that the
                                                         1
                    Opposition of Governor Newsom to Application for Temporary Restraining Order (3:20-cv-07314)
        Case 3:20-cv-07314-JD Document 20 Filed 10/21/20 Page 5 of 13



 1   proposed festival can be conducted safely, the Court should defer to the City’s judgment and deny

 2   the requested temporary restraining order.

 3                                                BACKGROUND
 4              I.    THE COVID-19 PANDEMIC
 5         As this Court undoubtedly is aware, the COVID-19 pandemic poses an ongoing and deadly

 6   threat to public health. To date, SARS-CoV-2, the novel coronavirus that causes COVID-19, has

 7   infected more than 8.1 million and killed over 219,000 people in the United States alone.1

 8   Californians have suffered nearly 870,000 infections and nearly 17,000 deaths.2 COVID-19

 9   poses an acute risk of transmission in settings where there is prolonged contact with an infected
10   person or where large numbers of people come together. The virus also may have serious long-
11   term effects, including on those individuals who do not initially experience significant symptoms.
12         The SARS-CoV-2 virus spreads primarily through respiratory droplets that remain in the air
13   and may be transferred unwittingly by individuals who exhibit no symptoms. See South Bay
14   United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1613 (2020) (Roberts, C.J., concurring);
15   Harvest Rock Church, Inc. v. Newsom, No. LACV 20-6414 JGB (KKx), 2020 WL 5265564, at *2
16   (C.D. Cal. Sept. 2, 2020), appeal filed, No. (9th Cir. Aug. 31, 2020). As yet, there is no vaccine
17   or cure. Harvest Rock, 2020 WL 5265564, at *2. As a consequence, measures such as physical
18   distancing that limit physical contact are the only widely recognized way to slow the spread. See
19   id.; Gish v. Newsom, No. EDCV20-755-JGB (KKx), 2020 WL 1979970, at *4 (C.D. Cal. Apr. 23,
20   2020), appeal filed, No. 20-55445 (9th Cir. Apr. 28, 2020).

21              II.   CALIFORNIA’S RESPONSE TO THE PANDEMIC
22         California took early and decisive action to fight the COVID-19 pandemic. On March 4,

23   2020, the Governor proclaimed a State of Emergency in California. Two weeks later, on March

24          1
               Centers for Disease Control & Prevention, CDC COVID Data Tracker, “United States
     COVID-19 Cases and Deaths by State,” https://covid.cdc.gov/covid-data-
25   tracker/?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
     ncov%2Fcases-updates%2Fcases-in-us.html#cases (last visited Oct. 21, 2020).
26           2
               Cal. Dept. Pub. Health, COVID-19 by the Numbers, October 21, 2020,
27   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx#COVID-
     19%20by%20the%20Numbers
28
                                                           2
                      Opposition of Governor Newsom to Application for Temporary Restraining Order (3:20-cv-07314)
        Case 3:20-cv-07314-JD Document 20 Filed 10/21/20 Page 6 of 13



 1   19, the Governor issued Executive Order N-33-20, the “Stay-at-Home Order,” requiring

 2   Californians to heed state and local public health directives and “to stay home or at their place of

 3   residence except as needed to maintain continuity of operations of the federal critical

 4   infrastructure sectors.” 3

 5         On April 28, 2020, in light of progress made as a result of the Stay-at-Home Order, the

 6   Governor announced a “Resilience Roadmap” (Roadmap) to guide the gradual and safe reopening

 7   of the State. 4 The Roadmap, since superseded, had four stages: (1) safety and preparedness; (2)

 8   reopening of lower-risk workplaces and other spaces; (3) reopening of higher-risk workplaces and

 9   other spaces; and (4) an end of the Stay-at-Home Order. 5 On May 7, 2020, based on a review of
10   then-current data about the spread of COVID-19, the State Public Health Officer issued an order
11   moving the state into Stage 2 and advised that the State would move to the next stages at “a pace
12   designed to protect public health and safety.” 6
13         Over the summer, COVID-19 infections and deaths resurged. As a consequence, on July
14   13, 2020, the State re-imposed many previously relaxed restrictions.7 These new restrictions
15   succeeded in slowing the spread of the virus, and on August 28, 2020, the State announced a new
16   plan for relaxing restrictions, the “Blueprint for a Safer Economy,” a “targeted system for sector
17   reopenings which considers both current epidemiological conditions and the latest understanding
18   of transmission risk in certain sectors[.]”8 Under this Blueprint, lower-risk activities are
19           3
               https://www.gov.ca.gov/wp-content/uploads/2020/03/EO-N-33-20-COVID-19-
20   HEALTH-ORDER-03.19.2020-002.pdf (last visited Oct. 21, 2020). See also Executive Order N-
     60-20 (directing Californians “to obey State public health directives” on CDPH’s website.
21           4
               https://www.gov.ca.gov/2020/04/28/governor-newsom-provides-update-on-californias-
     pandemic-resilience-roadmap/ (last visited Oct. 21, 2020).
22           5
               Id.
23           6
               Cal. Dept. Pub. Health, Order of the State Public Health Officer at 2, May 7, 2020,
     https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
24   19/SHO%20Order%205-7-2020.pdf (last visited Oct. 21, 2020).
             7
25             Statewide Public Health Officer Order,
     https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
26   19/SHO%20Order%20Dimming%20Entire%20State%XXX-XX-XXXX.pdf (last visited Oct. 21,
     2020).
27           8
               Cal. Dept. Pub. Health, Order of the State Public Health Officer at 1-2, Aug. 28, 2020,
     https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-19/8-
28
                                                         3
                    Opposition of Governor Newsom to Application for Temporary Restraining Order (3:20-cv-07314)
        Case 3:20-cv-07314-JD Document 20 Filed 10/21/20 Page 7 of 13



 1   permitted sooner than higher-risk activities, based on several criteria such as “number of people

 2   per square feet,” “duration of exposure,” “physical interactions,” “mixing of people from

 3   differing households and communities,” “indoor vs. outdoor,” and “activities that are known to

 4   cause increased spread,” such as singing. Each county is placed in one of four, graduated tiers

 5   depending on various metrics, including the COVID test-positivity rate in the county; a county

 6   can move into a less restrictive tier, and reopen additional activities, when they meet specified

 7   benchmarks.

 8           III.   PUBLIC GATHERINGS
 9         Because public gatherings pose a great risk of spreading COVID-19, CDPH began
10   discouraging them before the Stay-at-Home Order.9 These restrictions were relaxed for worship
11   services and other cultural activities when the State issued specific guidance for such activities in
12   late May. 10 The State also allowed gatherings for political protests subject to distancing and other
13   restrictions.11 On October 9, 2020, the State Public Health Officer issued “Guidance for Private
14   Gatherings,” more generally relaxing restrictions on gatherings and, in particular, permitting
15   private outdoor gatherings comprised of up to three households and a total of twelve (12) people
16   (“October 9 Guidance”). 12
17         The State Public Health Officer also has been developing guidance for live musical,
18   theatrical, and other artistic performance. Because this guidance is not yet finished, on October
19   21, the State Public Health Officer posted interim guidance clarifying that local health officers
20

21   28-20_Order-Plan-Reducing-COVID19-Adjusting-Permitted-Sectors-Signed.pdf.
              9
                Cal. Dept. Pub. Health, Guidance for the Prevention of COVID-19 Transmission for
22   Gatherings, March 16, 2020,
     https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
23   19/cdph-guidance-gatherings-covid19-transmission-prevention-03-16-2020.pdf
              10
24               Cal. Dept. Pub. Health, COVID-19 Industry Guidance: Places of Worship and
     Providers of Religious Services and Cultural Ceremonies, May 25, 2020
25   https://files.covid19.ca.gov/pdf/guidance-places-of-worship--en.pdf (last visited Oct. 21, 2020).
            11
                Stay Home Q&A, available at https://covid19.ca.gov/stay-home-except-for-essential-
26   needs/ (as of Oct. 20, 2020).
             12
27              https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/CDPH-Guidance-
     for-the-Prevention-of-COVID-19-Transmission-for-Gatherings-10-09.aspx (last visited Oct. 21,
28   2020).
                                                         4
                    Opposition of Governor Newsom to Application for Temporary Restraining Order (3:20-cv-07314)
        Case 3:20-cv-07314-JD Document 20 Filed 10/21/20 Page 8 of 13



 1   may permit some gatherings for live musical, theatrical and other artistic performance such as the

 2   arts festival at issue in this case beyond those permitted in the general gatherings guidance. In

 3   particular, the “Q&A” section of the Department of Public Health’s website, which sets forth

 4   legally binding guidance, now provides:

 5              Are gatherings for musical, theatrical, and artistic performances
           permitted?
 6
                  Gatherings for live musical, theatrical, and other artistic performances are
 7         permitted outdoors subject to guidance that is being prepared by CDPH. Because
           such gatherings frequently involve the mixing of people from different communities
 8         creating a high risk of transmission of COVID-19, until that guidance is issued, such
           gatherings are allowed only in counties in the “moderate” or “minimal” risk levels of
 9         the Blueprint for a Safer Economy. In addition, performances are permitted only if,
           in the exercise of their discretion, the relevant local or city health officer approves the
10         precautions taken to ensure the safety of audience members, performers and others
           connected with the performance. Performances may have no more than 50 persons in
11         the audience in counties in the “moderate” risk level and no more than 100 in
           counties in the “minimal” risk level. If a local or city health officer approves a
12         performance, the officer shall notify CDPH of the approval within two business days.
13               During approved performances, all audience members and others not
           performing must wear masks, and audience members from different households must
14         be spaced at least six feet apart when seated or otherwise viewing the performance.
           Performers who are not wearing face coverings must be at least six feet apart from
15         each other.
16               Approval is not required for a live musical, theatrical or artistic performance if,
           in aggregate, members of no more than three households attend, perform, or
17         otherwise are involved in the performance.
18   Stay Home Q&A, available at https://covid19.ca.gov/stay-home-except-for-essential-needs/ (as of
19   Oct. 20, 2020) (“October 21 Performance Q&A”).)
20           IV.   THIS ACTION AND MOTION FOR TRO
21         Plaintiffs San Francisco International Arts Festival (“SFIAF”) and Nkechi Emeruwa

22   (“Emeruwa”) filed this action on October 18, 2020. The Complaint alleges that on September 17,

23   2020, the City approved a permit allowing an “outdoor arts performance event for 49 people”

24   hosted by SFIAF, and at which Emeruwa was to perform, to take place the weekend of October

25   24-25 in Fort Mason. Compl. ¶9. The Complaint further alleges that the City subsequently

26   revoked the permit based on the now-superseded October 9 Guidance. Id. ¶10.

27         In this motion for TRO, Plaintiffs seeks an order requiring the City to issue a permit for the

28   event. It also seeks an order “declar[ing] unconstitutional any law or order issued by the City and
                                                      5
                    Opposition of Governor Newsom to Application for Temporary Restraining Order (3:20-cv-07314)
        Case 3:20-cv-07314-JD Document 20 Filed 10/21/20 Page 9 of 13



 1   County of San Francisco or by the State of California that restrains art performances in a manner

 2   differently than political protests or religious gatherings.” The thrust of Plaintiffs’ complaint

 3   against the State is that the October 9 Guidance violates the First Amendment because it treats art

 4   performances more restrictively than gatherings for religious worship and political protests.

 5                                           LEGAL STANDARD
 6         Like a preliminary injunction, a temporary restraining order is “an extraordinary remedy

 7   that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”

 8   Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 22 (2008). Parties seeking such

 9   extraordinary relief must demonstrate (1) a strong likelihood of success on the merits, (2)
10   irreparable injury if preliminary relief is not granted, (3) a balance of hardships favoring the
11   plaintiff, and (4) advancement of the public interest. Id. at 20; Alliance for the Wild Rockies v.
12   Cottrell, 632 F.3d 1127, 1132–35 (9th Cir. 2011). Because they seek a mandatory injunction to
13   disrupt already-implemented COVID-19-related directives, Plaintiffs must meet the “doubly
14   demanding” burden of “establish[ing] that the law and facts clearly favor [their] position.”
15   Garcia v. Google, 786 F.3d 733, 740 (9th Cir. 2015) (en banc).
16                                                ARGUMENT
17           I.     THE DECLARATION REQUESTED BY PLAINTIFFS SHOULD BE DENIED.
18         In their proposed order, Plaintiffs seek a declaration that any State directive restricting

19   outdoor performances “in a manner different than political protest or religious gatherings” is

20   unconstitutional. To the extent that this request is based on application of the general restrictions

21   on gatherings to artistic performances, it is moot. As explained above, the October 9 Guidance no

22   longer applies to the proposed festival because it has been superseded by the interim directive in

23   the October 21 Q&A, which does not prohibit gatherings for “artistic performances” with less

24   than 50 people in counties such as San Francisco that are at the “minimal” risk level. Moreover,

25   while the new directive requires the local health officer to approve the safety precautions taken

26   for any performances not authorized by general gatherings guidance, plaintiffs cannot claim any

27   injury from that approval requirement because the city’s public health officer disapproved of the

28   festival, and local public health officers retain the power to disapprove both political protests and
                                                         6
                    Opposition of Governor Newsom to Application for Temporary Restraining Order (3:20-cv-07314)
       Case 3:20-cv-07314-JD Document 20 Filed 10/21/20 Page 10 of 13



 1   worship services. 13 Thus, Plaintiffs cannot show that either the October 9 Guidance or the

 2   October 21 Q&A threatens to cause them any immediate, irreparable injury and, indeed, lack

 3   standing to challenge the State’s directives.

 4         In any event, Plaintiffs are not entitled to a TRO granting a “declaration” invalidating any

 5   law or order that treats art performances differently from protests and worship. “Temporary

 6   restraining orders are emergency measures intended to preserve the status quo . . . and the

 7   irreparable harm must therefore be clearly immediate.” Givens v. Newsom,-- F. Supp. 3d --, 2020

 8   WL 2307224 (E.D. Cal. May 8, 2020), appeal docketed (May 19, 2020) (citing Fed. R. Civ. Proc.

 9   65(b)(1); Reno Air Racing Ass’n v. McCord, 9th Cir. 1126, 1131 2006). The only irreparable
10   injury asserted on this motion is plaintiffs’ inability to proceed with their proposed festival the
11   weekend of October 24-25. Their motion utterly fails to explain how declaratory relief is
12   required in order for their festival to proceed, or how withholding such a declaration now would
13   cause them any injury whatever.
14           II.    PLAINTIFFS HAVE NOT SHOWN THAT THE CITY SHOULD BE ORDERED TO
                    ISSUE A PERMIT
15
           Plaintiffs also request a temporary restraining order requiring the City to issue a permit for
16
     the proposed festival. This request should be denied. It is the Governor’s understanding that San
17
     Francisco’s decision to deny a permit for the festival was based not only on the October 9
18
     Guidance, but also on the independent judgment of city public health officials that the festival
19
     poses a risk to public health and safety. Heavily relying on a district court decision from
20
     Pennsylvania that has been stayed by the Third Circuit Court of Appeals, Cty of Butler v. Wolf, --
21
     F. Supp. 3d --, 2020 WL 5510690 (W.D. Pa. Sept. 14, 2020), stayed pending appeal, Cty of
22
     Butler v. Governor of Pa., No. 20-2936, 2020 WL 5868393 (3d Cir. Oct. 1, 2020), Plaintiffs urge
23

24          13
               The State’s Q&A on political protests states that “Local Health Officers are advised to
25   consider appropriate limitations on outdoor attendance capacities, factoring their jurisdiction’s
     key COVID-19 health indicators.” Stay Home Q&A, available at https://covid19.ca.gov/stay-
26   home-except-for-essential-needs/ (as of Oct. 20, 2020). The State’s guidance on religious
     services contains the same language: “Local Health Officers are advised to consider appropriate
27   limitations on outdoor attendance capacities, factoring their jurisdiction’s key COVID-19 health
     indicators COVID-19 Industry Guidance: Places of Worship and Providers of Religious Services
28   and Cultural Ceremonies (July 29, 2020), available at https://covid19.ca.gov.
                                                         7
                    Opposition of Governor Newsom to Application for Temporary Restraining Order (3:20-cv-07314)
       Case 3:20-cv-07314-JD Document 20 Filed 10/21/20 Page 11 of 13



 1   this Court to second-guess the informed judgments of local public health officials as to the

 2   appropriate measures to be taken to address the COVID-19 pandemic. The Court should reject

 3   Plaintiffs’ invitation. As the Ninth Circuit recently observed in denying injunctive relief in

 4   another challenge to the State’s COVID-19 restrictions: “We are dealing here with a highly

 5   contagious and often fatal disease for which there presently is no known cure. In the words of

 6   Justice Robert Jackson, if a ‘[c]ourt does not temper its doctrinaire logic with a little practical

 7   wisdom, it will convert the Bill of Rights into a suicide pact’.” South Bay United Pentecostal

 8   Church v. Newsom, 959 F.3d 938, 939 (9th Cir. 2020), emergency application for writ of

 9   injunction denied, 140 S. Ct. 1613 (2020) (denying emergency motion for injunctive relief to
10   allow in-person religious services pending appeal). And, as Chief Justice Roberts explained in
11   the same case, “[o]ur Constitution principally entrusts ‘[t]he safety and the health of the people’
12   to the politically accountable officials of the States ‘to guard and protect.’” South Bay United
13   Pentecostal Church v. Newsom, 140 S. Ct. at 1613-1614 (quoting Jacobson v. Massachusetts, 197
14   U.S. 11, 38 (1905)). Accordingly, an “unelected federal judiciary, which lacks the background,
15   competence, and expertise to assess public health and is not accountable to the people” should not
16   be “second-guessing” decisions made by public health officials to combat an emergency
17   pandemic “in areas fraught with medical and scientific uncertainties.” Id. at 1614 (quotation
18   omitted).
19         Here, Plaintiffs are asking this Court to override the considered judgment of local public
20   health officials without a sufficient basis. The only evidence Plaintiffs proffer as to the safety of

21   the proposed event is a three-page declaration from Dr. Joann Love. While Dr. Love avers that

22   she has a medical degree and nearly a decade’s experience in emergency medicine, and that she

23   has operated a “COVID-19 focused sanitation and decontamination service” since March, she

24   does not claim to have any training in epidemiology or dealing with infectious diseases. See Exh.

25   A to the Declaration of Dr. Joann Love. Moreover, while she notes that the festival will be

26   conducted outside, where the risk of transmission is reduced, Love Decl. ¶ 6, and lists the

27   precautions that Plaintiffs plan to take, id. ¶ 7, she offers no explanation for her conclusion that

28   the festival will be safer than other permitted outdoor gatherings, id. ¶ 8. Indeed, noticeably
                                                       8
                    Opposition of Governor Newsom to Application for Temporary Restraining Order (3:20-cv-07314)
        Case 3:20-cv-07314-JD Document 20 Filed 10/21/20 Page 12 of 13



 1   absent from Dr. Love’s declaration is any analysis of the number and size of the events that

 2   Plaintiffs plan to hold. This is insufficient to overcome the deference due the judgment of

 3   politically accountable public health officials that allowing the event to go forward as planned

 4   would pose a threat to public health and safety. See South Bay United Pentecostal Church v.

 5   Newsom, 140 S. Ct. at 1613-14.

 6                                               CONCLUSION
 7          The Court should deny Plaintiff’s request for a TRO.

 8

 9   Dated: October 22, 2020                                   Respectfully Submitted,

10                                                             XAVIER BECERRA
                                                               Attorney General of California
11                                                             PAUL STEIN
                                                               Supervising Deputy Attorney General
12
                                                                  /s/ Sharon L. O’Grady
13
                                                               SHARON L. O’GRADY
14                                                             Deputy Attorney General
                                                               Attorneys for Defendant Gavin Newsom, in
15                                                             his official capacity as Governor of the State
                                                               of California
16

17   SA2020303988
     42394241.docx
18

19
20

21

22

23

24

25

26

27

28
                                                          9
                     Opposition of Governor Newsom to Application for Temporary Restraining Order (3:20-cv-07314)
           Case 3:20-cv-07314-JD Document 20 Filed 10/21/20 Page 13 of 13




                                 CERTIFICATE OF SERVICE

Case Name: San Francisco International Arts Festival, et al. v. Mayor London Breed, et al.
Case No.   3:20-cv-07314-JD

I hereby certify that on October 21, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
 OPPOSITION OF GOVERNOR NEWSOM TO APPLICATION FOR TEMPORARY
 RESTRAINING ORDER

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on October
21, 2020, at San Francisco, California.


                Robert Hallsey                                  /s/ Robert Hallsey
                  Declarant                                          Signature

SA2020303988
42395248.docx
